Citation Nr: 0911833	
Decision Date: 03/31/09    Archive Date: 04/08/09

DOCKET NO.  06-03 634	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to service connection for hepatitis C.




ATTORNEY FOR THE BOARD

S. M. Boehm, Law Clerk




INTRODUCTION

The Veteran had active military service from July 1980 to 
April 1986.

This appeal to the Board of Veterans' Appeals (Board) is from 
a June 2005 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Seattle, Washington.  

The Board is remanding this case to the RO via the Appeals 
Management Center (AMC) in Washington, DC, for further 
development and consideration.


REMAND

The Veteran contends his hepatitis C is attributable to his 
military service.  His DD Form 214 indicates his military 
occupational specialty (MOS) was a medical health care 
worker.  

The commonly accepted risk factors for hepatitis C include 
intravenous (IV) drug use, blood transfusions before 1992, 
hemodialysis, intranasal cocaine, 
high-risk sexual activity, accidental exposure while a health 
care worker, and various kinds of percutaneous exposure such 
as tattoos, body piercing, acupuncture with non-sterile 
needles, shared toothbrushes or razor blades.  VBA letter 
211B 
(98-110) November 30, 1998.  Veterans may have been exposed 
to the hepatitis C virus (HCV) during the course of their 
duties as a military corpsman, medical worker, or as a 
consequence of being a combat Veteran.  See VBA Fast Letter 
04-13 (June 29, 2004).  And some studies suggest HCV can 
remain dormant for more than 30 years.

Additionally, the Veteran's service treatment records (STRs) 
dated in March 1985 show he had elevated liver function 
tests, and it is unclear whether this was an earlier 
indication of hepatitis C.

As such, a medical nexus opinion is needed to fairly decide 
this claim.  See McLendon v. Nicholson, 20 Vet. App. 79 
(2006), citing 38 U.S.C.A. § 5103A(d) (West 2002 & Supp. 
2005) and 38 C.F.R. § 3.159(c)(4) (2008). 

Accordingly, this case is REMANDED for the following 
additional development and consideration:

1.  Schedule an appropriate VA examination 
to determine the etiology of the Veteran's 
HCV - in particular, for a medical nexus 
opinion indicating whether it is at least 
as likely as not (i.e., 50 percent or 
greater probability) this condition is 
attributable to his military service or, 
instead, more likely the result of factors 
unrelated to his military service.  The 
designated examiner must review the claims 
file for the Veteran's pertinent medical 
and other history, including a complete 
copy of this remand, and must discuss the 
rationale of the opinion, whether 
favorable or unfavorable.

Inform the designated examiner that the 
term "at least as likely as not" does not 
mean merely within the realm of medical 
possibility, rather that the weight of 
medical evidence both for and against a 
conclusion is so evenly divided that it is 
as medically sound to find in favor of 
causation as it is to find against it.

2.  Then readjudicate the HCV claim in 
light of this and any other additional 
evidence.  If the claim is not granted to 
the Veteran's satisfaction, send him a 
Supplemental Statement of the Case (SSOC) 
and give him time to respond to it before 
returning the file to the Board for 
further appellate consideration of this 
claim.

The purpose of this REMAND is to obtain additional 
development.  The Board does not intimate any opinion as to 
the merits of the case, either favorable or unfavorable, at 
this time.  The Veteran has the right to submit additional 
evidence and argument concerning the claim the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

